Citation Nr: 0428587	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from June 1966 to February 
1969 and from May 1971 to July 1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  

In a November 2002 Board decision, it was determined that 
entitlement to an initial compensable rating was denied.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In a 
decision in March 2004, the Court vacated the Board's 
decision and remanded the case for compliance with the 
directives that were specified by the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  In considering the severity of a disability, it is 
essential to trace the entire medical history of the veteran 
so that a rating may accurately reflect the elements of a 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2003)

In this case, in the March 2004 Court Decision, the Court 
indicated that, in the Board's prior decision of November 
2002, the Board failed to provide an adequate statement of 
reasons or bases for its determination that VA complied with 
provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 (2003).  
Additionally, it was noted that it was unclear whether the 
December 2001 examination report addressed the above-cited 
regulations.  In this regard a VA examination, which 
addressing the provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 
should be provided.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  The appellant has claimed that his service connected 
hearing loss has caused him difficulties with employment.  
The RO has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Initial review of that matter must be conducted 
at the RO.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for an 
audiological examination, by an 
audiologist, if available, or other 
appropriate medical specialist including 
on fee basis if necessary, to ascertain 
the current extent of severity of the 
bilateral hearing loss.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies should be conducted.  
The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing, 
and bilateral auditory threshold testing 
at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  

A complete history of reported impairment 
should be solicited from the veteran, to 
include information concerning how his 
defective hearing has impaired 
employment.  Thereafter, it is requested 
that the audiology examiner provide 
explicit responses to the following:

(a) Describe the degree of functional 
impairment or interference with daily 
activities, if any, by the service- 
connected bilateral hearing loss.  How 
would he likely hear in normal 
conversation? 

(b) Describe any limitation of activity, 
if any imposed by bilateral hearing loss.  
Would special accommodation be needed for 
use of a telephone, for carrying on 
normal conversation, or in performing 
gainful employment?

(c) Describe any interference in 
employment that could be caused by 
bilateral hearing loss.

Any opinions expressed by the audiology 
examiner must be accompanied by a 
complete rationale.

2.  The RO should inform the appellant of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, (1997).  Thereafter, the RO 
should consider whether the criteria for 
submission for assignment of an 
extraschedular evaluation for service 
connected bilateral hearing loss pursuant 
to 38 C.F.R. § 3.321(b)(1) are met.  If 
such criteria are met, then the matter 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If it is determined 
that the criteria are not met, the 
reasons therefore should be set out.

3.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the appellant in any 
way, he and his attorney should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The appellant and his attorney 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



